As filed with the Securities and Exchange Commission on January 26, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNILIFE CORPORATION (Exact name of registrant as specified in its charter) Delaware 27-1049354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250 Cross Farm Lane, York, Pennsylvania (Address of principal executive offices) (Zip Code) UNILIFE CORPORATION AMENDED AND RESTATED 2 (Full title of the plan) Stephanie Walters Senior Vice President, General Counsel and Secretary Unilife Corporation 250 Cross Farm Lane
